 Fill in this information to identify your case:

 Debtor 1                 Patrick Melvin Souter
                          First Name                        Middle Name           Last Name

 Debtor 2                 Hope Sharon Souter
 (Spouse if, filing)      First Name                        Middle Name           Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           19-30573
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing



Official Form Plan for the
Eastern District of Wisconsin
Chapter 13 Plan                                                                                                                                 10/17


 Part 1:        Notices

To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                          does not mean that the option is necessarily appropriate for you. Plans that do not comply with local rules
                          and judicial rulings may not be confirmable. Nothing in this plan controls over a contrary court order.

                          THIS FORM PLAN MAY NOT BE ALTERED OTHER THAN THE NONSTANDARD PROVISIONS IN PART 8
                          BELOW.
                          Nonstandard provisions set out elsewhere in this plan are ineffective.

                          In the following notice to creditors, you must check each box that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                          You should read this plan carefully and discuss it with your attorney. If you do not have an attorney, you may wish to
                          consult one.

                          If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                          objection to confirmation. The objection must be filed within 28 days of the completion of the Section 341 Meeting of
                          Creditors. Failure to file a timely objection constitutes acceptance of the plan and its terms. The court will schedule a
                          hearing on any timely filed objections. The court may confirm this plan without further notice if no objection is filed. In
                          addition, a timely proof of claim must be filed in order to receive payments from the trustee under this plan.

                          Note to Secured Creditors: If your secured claim is not provided for in Part 3 below, no funds will be disbursed to
                          you by the trustee on your secured claim.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether
                          or not the plan includes each of the following items. If an item is checked as “Not included” or if both boxes
                          are checked, the provision will be ineffective even if otherwise provided for in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may                  Included                  Not Included
              result in a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                    Included                  Not Included
              interest, set out in Section 3.4
 1.3          Nonstandard provisions, set out in Part 8                                                    Included                  Not Included


 Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

         $2,934.00 per Month for 60 months
       Insert additional lines if needed.

       The plan may not provide for payments over a period that is longer than 60 months.



E.D. Wis. Form Plan                                                           Chapter 13 Plan                                         Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

                                       Case 19-30573-kmp                  Doc 3   Filed 11/05/19        Page 1 of 11
 Debtor              Patrick Melvin Souter                                                 Case number    19-30573
                     Hope Sharon Souter

      For OVER median income debtors, the plan must be 60 months or a shorter period that is sufficient to pay allowed nonpriority
      unsecured claims in full.

      For UNDER median income debtors, the debtor(s) must make sufficient periodic or other payments to enable the trustee to make
      the payments to creditors stated in this plan, regardless of the number of months indicated in this part of the plan. Thirty-six or
      more months after confirmation, the plan’s term will end when all holders of allowed nonpriority unsecured claims have received the
      payment amount or percentage stated in Part 5. Prior to 36 months after confirmation, the plan term will end when all holders of
      allowed claims have received the payment required by the plan and holders of nonpriority unsecured claims have been paid in full.
      The plan term will not end earlier than stated in this Part 2 if there is a creditor listed in § 4.5 of this plan that will receive less than
      full payment of its claim under 11 U.S.C. §§ 1322(a)(4) and 507(a)(1)(B).

2.2 Regular payments to the trustee will be made from future income in the following manner:

      Check all that apply:
              Debtor(s) will make payments pursuant to a payroll deduction order.
              Debtor(s) will make payments directly to the trustee.

      Please note: Debtors are responsible for any payments set forth in the plan or confirmation order that are not withheld under a
      payroll deduction order.

2.3 Income tax refunds.

      The debtor(s) will supply the trustee with a copy of each federal and state income tax return filed during the plan term within 14
      days of filing any return. The tax refunds received by the debtor(s) must be accounted for on Schedules I and J and, if applicable,
      Form 22-C-2.

2.4 Additional payments.
    Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


                  Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source,
                  estimated amount, and date of each anticipated payment.
                  Bi-weekly payments of $1,000 shall be made by payroll deduction from Hope's wages.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 321,000.00 .


 Part 3:     Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

      Check one.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
             The debtor(s) will maintain payments during the case on the secured claims listed below by paying the claimant directly.
             For allowed secured claims provided for in the plan, the trustee will disburse payments on any arrearage sufficient to pay
             the arrearage in full, with interest, if any, at the stated rate. If the Interest rate on arrearage column is left blank, no
             interest will be paid. The trustee will disburse payment on any arrearage listed on a proof of claim filed before the filing
             deadline under Bankruptcy Rule 3002(c) or 3004, and amounts so listed control over any contrary amounts stated below
             as to the current installment payment and arrearage. The trustee will disburse amounts listed in the Monthly plan
             payment on arrearage column each month. If no amount is listed in the Monthly plan payment on arrearage column, the
             trustee will disburse payments to the creditors listed in this Part pro rata with other secured creditors that do not receive
             equal monthly payments. If a secured creditor obtains relief from the automatic stay as to collateral listed in this section,
             the trustee will cease payments to that creditor, and the plan will be deemed not to provide for secured claims based on
             that collateral.

           The final column includes only payments disbursed by the trustee rather than by the debtor(s).
 Name of Creditor Collateral               Current installment        Amount of Interest rate          Monthly plan                      Estimated
                                                     payment -        arrearage - on arrearage            payment on                           total
                                                  Disbursed by     Disbursed by (if applicable)             arrearage                    payments
                                                         Debtor Trustee (if any)                                                         by trustee
                                             (including escrow)
E.D. Wis. Form Plan                                                      Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                    Case 19-30573-kmp                Doc 3   Filed 11/05/19         Page 2 of 11
 Debtor              Patrick Melvin Souter                                                     Case number   19-30573
                     Hope Sharon Souter


                             3800 Knollwood
                             Place Racine, WI
                             53403 Racine
                             County
                              FMV of
                             $124,000.00 - [9%
 Bank of New                 brokers' fee and                                    Prepetition:
 York Mellon                 closing costs] =                        $1,400.00      $14,624.00          0.00%                              $14,624.00

                             205 S. Emmertsen
                             Road Racine, WI
                             53406 Racine
                             County
                             FMV = Tax
                             Assessed FMV of
                             $496,800.00 - [9%
 BSI Financial               broker's fees and                                   Prepetition:
 Services                    Closing Costs]                          $2,332.00      $18,600.00          0.00%                              $18,600.00

                             2831 Kenwood Dr.
                             Racine, WI 53403
                             Racine County
                              FMV of
 Wells Fargo                 $112,000.00 - [9%
 Home                        brokers' fee and                                    Prepetition:
 Mortgage                    closing costs] =                         $930.00        $6,424.00          0.00%                                $6,424.00

 Wis. Dept. of
 Workforce                   All Debtors'                                        Prepetition:
 Development                 property                                $1,681.00             $0.00        0.00%                                      $0.00

 Wis. Dept. of
 Workforce                   All Debtors'                                        Prepetition:
 Development                 Property                                 $600.00              $0.00        0.00%                                      $0.00

 Wis. Dept. of
 Workforce                   All Debtors'                                        Prepetition:
 Development                 property                                 $600.00              $0.00        0.00%                                      $0.00

 Wis. Dept. of
 Workforce             All Debtors'                                              Prepetition:
 Development           property                                       $452.00              $0.00        0.00%                                      $0.00
Insert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                  None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                  The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

                  The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental
                  secured claim, the debtor(s) state that the value of the secured claim should be as set out in the Amount of secured claim
                  column. If the total amount of the proof of claim is less than the amount listed in the Amount of secured claim column, the
                  lower amount listed on the proof of claim will be paid in full with interest as provided below. For secured claims of
                  governmental units, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules
                  controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full
                  with interest at the rate stated below.

                  If no entry is made in the Interest rate column, the proof of claim controls the rate of interest. If no interest rate is listed in
                  the plan or proof of claim, then no interest will be disbursed by the trustee. The trustee will disburse amounts listed under
                  the Monthly payment to creditor column in equal monthly payments. If no amount is listed in the Monthly plan payment
                  column, the trustee will disburse payments pro rata with other secured creditors. If the court orders relief from the

E.D. Wis. Form Plan                                                          Chapter 13 Plan                                         Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

                                    Case 19-30573-kmp                  Doc 3     Filed 11/05/19         Page 3 of 11
 Debtor              Patrick Melvin Souter                                                            Case number   19-30573
                     Hope Sharon Souter

                  automatic stay as to any item of collateral listed in this paragraph, the trustee will cease disbursement of all payments
                  under this paragraph as to that collateral, and the plan will be deemed not to provide for all secured claims based on that
                  collateral.

                  The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                  under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                  allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. The amount of the creditor’s
                  total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                  The holder of any claim listed below as having value in the Amount of secured claim column will retain the lien on the
                  property interest of the debtor(s) or the estate(s) until the earlier of:

                  (a) payment of the underlying debt determined under nonbankruptcy law, or

                  (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
                      creditor.

 Name of                 Estimated Collateral                              Value of     Amount of        Amount of Interest    Monthly           Estimated
 creditor                amount of                                        collateral        claims    secured claim  rate      payment              total of
                          creditor's                                                      senior to                                   to          monthly
                         total claim                                                     creditor's                             creditor         payments
                                                                                             claim
                                           205 S.
                                           Emmertsen
                                           Road
                                           Racine, WI
                                           53406
                                           Racine
                                           County
                                           FMV = Tax
                                           Assessed
                                           FMV of
                                           $496,800.00
                                           - [9%
                                           broker's
                                           fees and
 Associate                                 Closing                                     $278,036
 d Bank               $25,000.00           Costs]                    $452,088.00            .00       $25,000.00    0.00%       Prorata         $25,000.00
 Aurora
 Health
 Care                                      All Debtors'
 Southern                                  real                      $1,361,633.0                                   12.00
 Lakes                  $2,806.00          property                             0         $0.00        $2,806.00       %        Prorata           $3,589.27
 Capital                                   All Debtors'
 One Bank                                  real                      $1,361,633.0                                   12.00
 USA NA                 $2,137.00          property                             0         $0.00        $2,137.00       %        Prorata           $2,733.52
                                           MISCELLAN
 Capital                                   EOUS
 One Bank                                  PURCHASE
 USA NA                 $6,559.00          S                                $0.00         $0.00        $6,559.00    0.00%       Prorata           $6,559.00
 Gregory
 T.                                        All Debtors'
 Eiserman                                  real                      $1,361,633.0                                   12.00
 n DDS                    $764.00          property                             0         $0.00          $764.00       %        Prorata                 $977.23
 Keystone
 Heating &
 Air                                       All Debtors'
 Condition                                 real                      $1,361,633.0                                   12.00
 ing                      $638.00          property                             0         $0.00          $638.00       %        Prorata                 $816.11




E.D. Wis. Form Plan                                                                 Chapter 13 Plan                                        Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                                    Case 19-30573-kmp                        Doc 3       Filed 11/05/19        Page 4 of 11
 Debtor              Patrick Melvin Souter                                                            Case number   19-30573
                     Hope Sharon Souter

 Name of                 Estimated Collateral                              Value of    Amount of         Amount of Interest    Monthly           Estimated
 creditor                amount of                                        collateral       claims     secured claim  rate      payment              total of
                          creditor's                                                     senior to                                    to          monthly
                         total claim                                                    creditor's                              creditor         payments
                                                                                            claim
 Milwauke
 e
 Orthopedi                                 All Debtors'
 c Group                                   real                      $1,361,633.0
 Limited                $1,371.00          property                             0        $0.00         $1,371.00    6.50%       Prorata           $1,562.77
 North
 Star                                      All Debtors'
 Acquisitio                                real                      $1,361,633.0                                   12.00
 n LLC                  $2,424.00          property                             0        $0.00         $2,424.00       %        Prorata           $3,100.65
                                           2906
                                           Kenwood
                                           Dr. Racine,
                                           WI 53403
                                           Racine
                                           County
                                            FMV of
                                           $112,000.00
                                           - [9%
 Racine                                    brokers' fee
 County                                    and closing                                                              12.00
 Treasurer            $15,900.00           costs] =                  $101,920.00         $0.00        $15,900.00       %        Prorata         $20,338.21
                                           2909
                                           Pinehurst
                                           Ave.
                                           Racine, WI
                                           53403
                                           Racine
                                           County
                                            FMV of
                                           $120,000.00
                                           - [9%
 Racine                                    brokers' fee
 County                                    and closing                                                              12.00
 Treasurer            $14,941.00           costs] =                  $109,200.00         $0.00        $14,941.00       %        Prorata         $19,111.54
                                           2903
                                           Kenwood
                                           Dr. Racine,
                                           WI 53403
                                           Racine
                                           County
                                            FMV of
                                           $131,000.00
                                           - [9%
 Racine                                    brokers' fee
 County                                    and closing                                                              12.00
 Treasurer            $31,366.00           costs] =                  $119,210.00         $0.00        $31,366.00       %        Prorata         $40,121.20




E.D. Wis. Form Plan                                                                 Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                                    Case 19-30573-kmp                        Doc 3      Filed 11/05/19         Page 5 of 11
 Debtor              Patrick Melvin Souter                                                           Case number   19-30573
                     Hope Sharon Souter

 Name of                 Estimated Collateral                             Value of    Amount of         Amount of Interest    Monthly           Estimated
 creditor                amount of                                       collateral       claims     secured claim  rate      payment              total of
                          creditor's                                                    senior to                                    to          monthly
                         total claim                                                   creditor's                              creditor         payments
                                                                                           claim
                                           2800
                                           Norwood
                                           Dr. Racine,
                                           WI 53403
                                           Racine
                                           County
                                            FMV of
                                           $131,000.00
                                           - [9%
 Racine                                    brokers' fee
 County                                    and closing                                                             12.00
 Treasurer            $15,974.00           costs] =                  $119,210.00        $0.00        $15,974.00       %        Prorata         $20,432.85
                                           4614
                                           Durand
                                           Ave.
                                           Racine, WI
                                           53403
                                           Racine
                                           County
                                            FMV of
                                           $102,000.00
                                           - [9%
 Racine                                    brokers' fee
 County                                    and closing                                                             12.00
 Treasurer            $21,303.00           costs] =                   $92,820.00        $0.00        $21,303.00       %        Prorata         $27,249.36
                                           5020
                                           Emstan
                                           Hills Road
                                           Racine, WI
                                           53405
                                           Racine
                                           County
                                            FMV of
                                           $144,000.00
                                           - [9%
 Racine                                    brokers' fee
 County                                    and closing                                                             12.00
 Treasurer            $25,086.00           costs] =                  $131,040.00        $0.00        $25,086.00       %        Prorata         $32,088.28




E.D. Wis. Form Plan                                                                Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

                                    Case 19-30573-kmp                       Doc 3      Filed 11/05/19         Page 6 of 11
 Debtor              Patrick Melvin Souter                                                          Case number   19-30573
                     Hope Sharon Souter

 Name of                 Estimated Collateral                            Value of    Amount of         Amount of Interest    Monthly           Estimated
 creditor                amount of                                      collateral       claims     secured claim  rate      payment              total of
                          creditor's                                                   senior to                                    to          monthly
                         total claim                                                  creditor's                              creditor         payments
                                                                                          claim
                                           205 S.
                                           Emmertsen
                                           Racine, WI
                                           53406
                                           Racine
                                           County
                                           Lot =2 total
                                           acres 3.46
                                           FMV of
                                           $23,500.00 -
                                           [9%
                                           brokers' fee
                                           and closing
                                           costs] =
                                           Issues with
                                           lot: Needs
                                           improveme
                                           nts of
                                           water, gas,
                                           sewer, etc.
                                           Also
 Racine                                    requires
 County                                    easement                                                               12.00
 Treasurer                  $22.00         for access                $21,385.00        $0.00            $22.00       %        Prorata                 $28.14

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506.

      Check one.
             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.

Check one.
                        None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.

            Check one.
               None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6 Pre-confirmation adequate protection payments.

      Check one.
                        None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced.

 Part 4:     Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in
    full without post-petition interest unless otherwise provided in the plan.

4.2 Trustee’s fees
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan
    payments; and during the plan term, they are estimated to total $18,169.80.

E.D. Wis. Form Plan                                                               Chapter 13 Plan                                        Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                                    Case 19-30573-kmp                      Doc 3      Filed 11/05/19         Page 7 of 11
 Debtor              Patrick Melvin Souter                                                 Case number   19-30573
                     Hope Sharon Souter


4.3 Attorney's fees.

      The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,000.00.

4.4 Priority claims other than attorney’s fees and domestic support obligations as treated in § 4.5. The priority debt amounts
     listed on a filed proof of claim control over any contrary information or amounts listed in this section. Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
               The debtor(s) estimate the total amount of other priority claims to be $1,150.00 as detailed below.
 Name of Creditor                                                                      Estimated amount of priority unsecured claim
 Internal Revenue Service                                                                                                        $0.00
 MICHELSON LAW OFFICE                                                                                                            $0.00
 Wis. Dept. of Workforce Development                                                                                        $1,150.00
 Wisconsin Dept. of Revenue                                                                                                      $0.00
     Insert additional claims as needed.

4.5 Domestic support obligations. The priority debt amounts listed on a filed proof of claim control over any contrary amounts listed
    in this section.

      Check one or more.

                  None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:     Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the
      option providing the largest payment will be effective. Check all that apply.
              The sum of $ 42,326.00
                      % of the total amount of these claims, an estimated payment of $
                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 566,446.45 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made
                in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                  None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

                  None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:     Executory Contracts, Unexpired Leases, and Post-Petition Claims Filed Under § 1305

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
    executory contracts and unexpired leases are rejected. Check one.

                  None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



6.2 Post-petition claims filed under 11 U.S.C. § 1305. Check one.

         If any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse no funds on any
      that claim.



E.D. Wis. Form Plan                                                      Chapter 13 Plan                                      Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

                                    Case 19-30573-kmp                Doc 3   Filed 11/05/19         Page 8 of 11
 Debtor              Patrick Melvin Souter                                                 Case number    19-30573
                     Hope Sharon Souter

         If any post-petition claims are filed under 11 U.S.C. § 1305 during the term of this plan, the trustee will disburse funds on the
      claim. Debtor(s) will modify the plan if necessary to maintain plan feasibility.

 Part 7:     Vesting of Property of the Estate and Order of Distribution of Available Funds by the Trustee

7.1 Property of the estate will vest in the debtor(s) upon

      Check the applicable box:

               plan confirmation.
               entry of discharge (unless a debtor is not eligible for a discharge, in which case property of the estate will vest in the
               debtor(s) upon the filing of the Notice of Plan Completion on the docket by the trustee).
               other:

7.2 Order of distribution of available funds by the trustee after plan confirmation.

      Regular order of disbursement after trustee fees:

            Any equal monthly payments to secured creditors listed in Part 3, then

            all attorney’s fees listed in § 4.3, then

            all secured debt (paid pro rata) without equal monthly payments in Part 3 and lease arrearages in § 6.1, then

            all priority debt (paid pro rata) under § 1322(a)(2) in §§ 4.4 and 4.5, then

            all priority debt (paid pro rata) under § 1322(a)(4) in § 4.5, then

            all non-priority unsecured debt (paid pro rata) in Part 5, then

            any § 1305 claims in § 6.2.

Should the case be dismissed or converted to another chapter, the trustee will refund all funds on hand to the debtor(s).




E.D. Wis. Form Plan                                                      Chapter 13 Plan                                          Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                    Case 19-30573-kmp                Doc 3   Filed 11/05/19         Page 9 of 11
 Debtor              Patrick Melvin Souter                                                 Case number     19-30573
                     Hope Sharon Souter



 Part 8:     Nonstandard Plan Provisions

8.1         Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 SECURITY INTEREST DISCHARGE: Secured creditors' liens on personal property will be released the earlier of the date the
 debt is paid in full under non-bankruptcy law or the debtor is granted discharge under §1328 in this case. The creditor shall
 within 30 days of receipt of the notice of the entry of the Discharge Order, execute a release of its security interest on the
 said title or certificate, in the space provided therefore on the certificate or as the Division of Motor Vehicles prescribes, and
 mail or deliver the certificate and release to the debtor(s) or the attorney for the debtor(s). Confirmation of this plan shall
 impose an affirmative and direct duty on each such secured party to comply with the provision. This provision shall be
 enforced in a proceeding filed before the Bankruptcy Court and each such creditor consents to such jurisdiction by failure
 to file any timely objection to this plan. Such an enforcement proceeding may be filed by the debtor(s) in this case either
 before of after the entry of the discharge order and either before or after the closing of this case. The debtor(s) specifically
 reserve the right to file a motion to reopen this case under Section 350 of Title 11 of the Unites States Code to pursue the
 rights and claims provided for herein.

 POST-PETITION FEES, EXPENSES & CHARGES: Post-Petition Notice of fees, expenses and charges filed pursuant to
 Federal Rules of Bankruptcy Procedure 3002.1(c) shall be treated as supplemental proofs of claim and be paid pro rata
 through the plan at the same time as other secured creditors, unless objected to and the amount is set by or disallowed by
 the court. The debtor will modify the plan if necessary to maintain plan feasibility. No such claims will be paid where the
 debtor has provided for the lien to be avoided or for the property to be surrendered by this plan.

 PLAN PAYMENT: Wage deduction shall be from both debtors' wages as follows: $2,934 monthly direct from Debtors, and
 $1,000 bi-weekly from Hope's wages, by payroll order.

 WORKFORCE DEVELOPMENT: Debtors will pay the State of Wisconsin Workforce Development and Unemployment
 Compensation claims pursuant to an agreement reached prior to filing at the rate of $3,333.12 per month.

 The amounts paid on each Workforce Development debt listed in section 3.1 are estimates. The payment will be applied as
 Wisconsin Department Development determines.


 Part 9:     Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney
for the Debtor(s), if any, must sign below.

 X     /s/ Patrick Melvin Souter                                             X    /s/ Hope Sharon Souter
       Patrick Melvin Souter                                                      Hope Sharon Souter
       Signature of Debtor 1                                                      Signature of Debtor 2

       Executed on November 5, 2019                                               Executed on November 5, 2019

 X     /s/ ABRAHAM MICHELSON                                                 Date November 5, 2019
       ABRAHAM MICHELSON
       Signature of attorney for Debtor(s)

By filing this document, each debtor, if not represented by an attorney, or the attorney for each debtor also certifies that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Official Form Plan for the
Eastern District of Wisconsin, other than any nonstandard provisions included in Part 8.




E.D. Wis. Form Plan                                                      Chapter 13 Plan                                       Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy

                                   Case 19-30573-kmp                 Doc 3       Filed 11/05/19      Page 10 of 11
 Debtor              Patrick Melvin Souter                                                 Case number   19-30573
                     Hope Sharon Souter

                                        Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts
set out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                $39,648.00

 b.    Modified secured claims (Part 3, Section 3.2 total):                                                                       $203,708.13

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                           $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                 $0.00

 e.    Fees and priority claims (Part 4, total):                                                                                   $21,319.80
 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                  $42,326.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                       $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                  $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, total)                                                        $0.00

 j.    Nonstandard payments (Part 8, total)                                                              +                                 $0.00


 Total of lines a through j                                                                                                       $307,001.93




E.D. Wis. Form Plan                                                      Chapter 13 Plan                                     Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy

                                   Case 19-30573-kmp                 Doc 3   Filed 11/05/19        Page 11 of 11
